UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7510



COREY JERMAINE MAPP,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-01-26-2)


Submitted:   December 20, 2001            Decided:   January 9, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Jermaine Mapp, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Corey Jermaine Mapp appeals the district court’s order adopt-

ing the magistrate judge’s recommendation and dismissing his peti-

tion filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) as

time-barred under the Antiterrorism and Effective Death Penalty Act

(AEDPA).    We have reviewed the record and the district court’s

opinion and find no reversible error.   See Hernandez v. Caldwell,

225 F.3d 435 (4th Cir. 2000).    Further, we conclude Mapp is not

entitled to equitable tolling of the AEDPA’s one-year limitations

period.    See Harris v. Hutchinson, 209 F.3d 325 (4th Cir. 2000).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2